EXHIBIT 7.01 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of the Shares is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:December 9, 2010 ABAX LOTUS LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX JADE LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX NAI XIN A LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL OPPORTUNITIES FUND By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX UPLAND FUND, LLC By:ABAX CLAREMONT LTD. in its capacity as Managing Member By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX ARHAT FUND By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX CLAREMONT LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL CAPITAL By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director AGC ASIA 3 LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL CAPITAL (HONG KONG)LIMITED By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director XIANG DONG YANG /s/ Xiang Dong Yang Name: Xiang Dong Yang
